[Cite as Toney v. Dept. of Rehab. & Corr., 2010-Ohio-6613.]

                                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




GERALD TONEY

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2009-01646

Judge Joseph T. Clark
Magistrate Robert Van Schoyck

JUDGMENT ENTRY




        {¶ 1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On November 29, 2010, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 4} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2009-01646                 -2-                  JUDGMENT ENTRY



                                   _____________________________________
                                   JOSEPH T. CLARK
                                   Judge
cc:


Amy S. Brown                         Gerald Toney
Emily M. Simmons                     1711 Avalon Road
Assistant Attorneys General          Cleveland, Ohio 44112
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

RCV/cmd
Filed December 27, 2010
To S.C. reporter January 4, 2011